t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury inte rnal reve nue s ervi ce washington d c uil person to contact and id number contact telephone number number release date date date dear this is in response to your letter dated date to irs exempt_organizations regarding questions about churches and employer identification numbers ein on you applied for an identification_number for your organization we gave you an ein on in response to your request you have now expressed concern that your organization is a church that is not required to apply for tax-exempt status and accordingly should not be given an ein an organization seeking exemption under sec_501 of the code is required to apply for recognition of exemption on form_1023 however churches their integrated_auxiliaries and conventions or associations of churches seeking sec_501 status are excepted from this application requirement churches that meet the requirements of sec_501 are automatically considered tax exempt and are not required to apply for and obtain recognition of tax-exempt status from the irs although there is no requirement to do so many churches seek recognition of tax- exempt status from the irs because such recognition assures church leaders members and contributors that the church is recognized as exempt and qualifies for related tax benefits for example contributors to a church that has been recognized as tax-exempt would know that their contributions generally are tax-deductible unlike churches religious organizations that wish to be tax exempt generally must apply to the irs for tax-exempt status unless their gross_receipts do not normally exceed dollar_figure annually all sec_501 organizations including churches and religious organizations must abide by certain rules their net_earnings may not inure to any private individual or shareholder they must not provide a substantial benefit to private interests they must not devote a substantial part of their activities to attempting to influence legislation they must not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office and the organization’s purposes and activities may not be illegal or violate fundamental public policy churches and religious organizations are generally exempt from income_tax and receive other favorable treatment under the tax law however certain income of a church or religious_organization may be subject_to tax such as income from an unrelated business an ein is also known as a federal tax identification_number and is used to identify a business or non-individual entity every organization including a church should have an ein even if it will not have employees an ein is a unique number that identifies the organization much like a social_security_number identifies an individual there are many instances in which an ein is necessary even if the organization is not applying for tax- exempt status for example a church needs an ein when it opens a bank account in order to be listed as a subordinate in a group ruling or if it files returns with the irs eg forms w-2 990-t the following is information you may find helpful publication tax guide for churches and religious organizations form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code form_8718 user_fee for exempt_organization determination_letter request you may obtain the above publication and forms online by visiting our website at www irs gov i also enclosed publication 2053-a quick and easy access to irs tax help and tax products for more information on obtaining forms or publications this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2011_4 2011_1_irb_123 or its successor this letter will be made available for public inspection the internal_revenue_service will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter i hope this information is helpful if you have any questions about this letter please call identification_number at sincerely david l fish manager exempt_organizations guidance enclosure
